      Case 2:21-cv-00177-GMN-DJA Document 33 Filed 05/25/21 Page 1 of 2




1    Carl E. G. Arnold
     Nevada State Bar Number - 8358
2    1428 S. Jones Boulevard
     Las Vegas, Nevada 89146
3
     Telephone: 702.358.1138
4    carl@cegalawgroup.com

5    Robert L. J. Spence, Jr. (pro hac vice approved)
     Kristina A. Woo (pro hac vice approved)
6
     80 Monroe Avenue, Garden Suite One
7    Memphis, Tennessee 38103
     Telephone: 901.312.9160
8    rspence@spence-lawfirm.com
     kwoo@spence-lawfirm.com
9
10                      UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF NEVADA
11
12   EURO MOTOR SPORT INC., and                  Case No.: 2:21-cv-00177-GMN-DJA
     SAMMIE BENSON,
13
14            Plaintiffs,
15
     vs.                                          STIPULATION TO EXTEND TIME TO
16                                                    FILE MOTION TO AMEND
17   ARB LAS VEGAS d/b/a                           PLEADINGS OR TO ADD PARTIES
     LAS VEGAS TOWING,                                    (First Request)
18
19            Defendant.

20
21
              COME NOW, the Plaintiffs, Euro Motor Sport, Inc., and Sammie, Benson
22
       (collectively “Plaintiffs”), and Defendant, ARB Las Vegas d/b/a Las Vegas Towing
23
       (“Defendant”), by and through undersigned counsel of record, and announce to the
24
25     Court that the parties agree and stipulate to the relief sought in Plaintiffs’ Motion

26     for Extension of Deadline to Amend Pleadings or to Add Parties (First Request)
27
       [ECF Doc. 32] filed in this cause on May 21, 2021, and that the deadline to amend
28

                                             1
     Case 2:21-cv-00177-GMN-DJA Document 33 Filed 05/25/21 Page 2 of 2




1    pleadings or add parties should be extended to fourteen (14) days after Defendant

2    files an Answer in this cause.
3
     DATED this 25th day of May, 2021.
4
5    /s/ Robert L. J. Spence, Jr.
6    Robert L. J. Spence, Jr. (pro hac vice approved)
     Kristina A. Woo (pro hac vice approved)
7    80 Monroe Avenue, Garden Suite One
     Memphis, Tennessee 38103
8    Telephone: 901.312.9160
9    Facsimile: 901.521.9550
     rspence@spence-lawfirm.com
10   kwoo@spence-lawfirm.com
11   /s/ Carl E. G. Arnold
12   Carl E.G. Arnold (State Bar No.8358)
     1428 S. Jones Blvd.
13   Las Vegas, Nevada 89146
     Telephone: 702.358.1138
14   carl@cegalawgroup.com
15
     Attorneys for Plaintiffs
16
17   /s/ Andrew M. Leavitt, Esq.
18   ANDREW M. LEAVITT, ESQ.
     Nevada Bar # 3989
19   633 South Seventh Street
     Las Vegas, Nevada 89101
20   andrewleavitt@ymail.com
21   Telephone: (702) 382-2800
     Fax: (702) 382-7438
22   Attorney for Defendant
23                                           ORDER
                                       IT IS SO ORDERED:
24      IT IS SO ORDERED. IT IS FURTHER ORDERED that given the parties'
                                           _____________________________________
25      stipulation, Plaintiffs' Motion for Extension of Deadline to Amend Pleadings or
                                           UNITED STATES DISTRICT COURT JUDGE
        Add Parties (ECF No. 32) is DENIED UNITEDasSTATES
                                                    moot. MAGISTRATE JUDGE
26
        DATED: May 26, 2021
27
                                        _________________________________
                                       Date: ________________________________
28                                      DANIEL J. ALBREGTS
                                        UNITED STATES MAGISTRATE JUDGE
                                          2
